PER CURIAM.
After considering the arguments of counsel and examining the record we find the defendant’s assignments of error to be without merit for reasons assigned in our unpublished appendix on file under this docket number.
In our review, however, we have discovered an error patent on the face of the record. The bill of information, which accuses defendant of having “robbed Joseph Menard and Scurdy Menard, in violation of the provisions of R.S. 14:64,” charges him with a single offense. State v. Foe, 337 So.2d 491 (La.1976); State v. Ware, 345 So.2d 33 (La.1977). Nevertheless, the jury was allowed to return two separate verdicts of guilty and the trial judge sentenced defendant to two sentences of fifteen years at hard labor. Accordingly, the sentences must be set aside and the trial court must recast its judgment to impose one conviction and one sentence as a result of this prosecution.
A single conviction of armed robbery is affirmed. Otherwise the sentences and judgments of conviction herein are set aside and the case is remanded for resentencing and recasting of the judgment.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.